In this case the plaintiff in error was indicted charged with the offense of murder in the second degree and was convicted of that offense.
The only point raised by the assignments of error which appears to have merit is the question of whether or not the evidence was sufficient to sustain the verdict and judgment.
The defendant in the court below, plaintiff in error here, *Page 503 
was either guilty as charged, or else the homicide was a justifiable one under the law.
He had the benefit of correct charges given by the court as to the law applicable to the case and under these charges the jury resolved the questions of fact against the defendant. We cannot substitute our judgment for that of a jury which is not shown to have been influenced by any matter outside of the record. The trial court heard the evidence as the jury did and declined to set aside the verdict and grant a new trial.
The judgment must, therefore, be affirmed.
It is so ordered.
Affirmed.
WHITFIELD, P. J., and BROWN and BUFORD, J. J., concur.
DAVIS, C. J., and TERRELL, J., concur in the opinion and judgment.